Citation Nr: 1512492	
Decision Date: 03/24/15    Archive Date: 04/01/15

DOCKET NO.  03-24 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial increased rating higher than 20 percent for glaucoma and cataract of the left eye (associated with the shell fragment wound of the left upper eyelid) prior to October 6, 2012; and a rating higher than 60 percent for traumatic glaucoma (previously characterized as glaucoma and cataract) thereafter.

2.  Entitlement to an increased rating higher than 10 percent for a left eye disorder (previously characterized as residuals of a shell fracture wound of the left upper eyelid with traumatic cataract, iridoplegia, and headaches).

3.  Entitlement to an initial increased rating higher than 10 percent for ptsosis of the left eye (associated with the shell fragment wound of the left upper eyelid).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1965 to May 1969, including service in the Republic of Vietnam for which he received the Vietnam Campaign Medal and the Purple Heart.

This appeal comes before the Board of Veterans' Appeals (Board) from a March 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which denied a single rating in excess of 10 percent for a left eye disorder (then characterized as residuals of a shell fragment wound, to specifically include traumatic cataract, iridoplegia, and headache).  During the pendency of the appeal, the agency of original jurisdiction (AOJ) granted a separate 20 percent rating for the traumatic cataract and glaucoma associated with the Veteran's left eye disorder, effective December 14, 2004.  The AOJ also awarded an additional 10 percent rating for left eye ptosis, effective January 26, 2009.  Pursuant to an April 2013 Board decision, the AOJ granted an earlier effective date for the 20 percent rating for the traumatic cataract and glaucoma associated with the Veteran's left eye disorder, effective February 21, 2000.  A subsequent September 2013 rating decision increased the evaluation for the traumatic glaucoma (previously characterized as glaucoma and cataract) associated with the Veteran's left eye disorder to 60 percent, effective October 6, 2012, the date of the examination showing worsening visual acuity.  However, as none of these awards constituted a complete grant of the benefits sought on appeal, the Veteran's claims remained pending.

In May 2005, November 2006, September 2009, February 2011, and April 2013, the Board remanded the Veteran's claims for additional development.  That development is now complete and the claims are once again before the Board for appellate review.
The Virtual VA paperless claims processing system contains an addendum VA medical opinion dated in September 2013.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) contains a brief from the Veteran's representative dated in January 2015.  Other documents on VBMS are either duplicative of the evidence of record or not pertinent to the present appeal.

The issues of entitlement to service connection for a bilateral hand disability secondary to the service-connected diabetes mellitus and entitlement to a monthly clothing allowance have been raised by the record in an October 2013 statement and in various earlier submissions, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  For the period prior to October 6, 2012, the competent and probative medical evidence of record shows that the Veteran's service-connected left eye disabilities were manifested by corrected distance visual acuity of no worse than 20/60 in the left eye with no worse than an average contraction of 33 percent. 

2.  For the beginning October 6, 2012, the competent and probative medical evidence of record shows that the Veteran's service-connected left eye disabilities is manifested by corrected distance visual acuity of 20/100 in the left eye with an average contraction of 31 percent.

3.  The Veteran receives the maximum schedular rating for impairment of central visual acuity for the service-connected left eye, and anatomical loss of the left eye is not shown.

4.  The Veteran's left eyelid ptosis does not impact his vision and does not cause disfigurement.
CONCLUSIONS OF LAW

1.  For the period prior to October 6, 2012, the criteria for an evaluation in excess of 20 percent for glaucoma and cataracts of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.25, 4.75, 4.79, 4.80, 4.84a, Diagnostic Code 6077 (in effect prior to December 10, 2008 & 2014). 

2.  Beginning October 6, 2012, the criteria for an evaluation in excess of 60 percent for traumatic glaucoma (previously characterized as glaucoma and cataracts) of the left eye have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.25, 4.75, 4.79, 4.80, 4.84a, Diagnostic Code 6013-6066 (in effect prior to December 10, 2008 & 2014). 

3.  For the entire period on appeal, the criteria for an evaluation in excess of 10 percent for a left eye disorder (previously characterized as residuals of a shell fracture wound of the left upper eyelid with traumatic cataract, iridoplegia, and headaches) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.25, 4.75, 4.79, 4.80, 4.84a, Diagnostic Code 6009-6079 (in effect prior to December 10, 2008 & 2014). 

4.  The criteria for an initial evaluation higher than 10 percent for ptsosis of the left eye are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, Diagnostic Code 6019-7800 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As was alluded to in the Introduction, the Board remanded the Veteran's claims in April 2013 for additional evidentiary development.  In particular, the Board instructed the AOJ to obtain an addendum opinion from the November 2012 VA examiner to clarify the measurements of the Veteran's corrected central visual acuity for distance and near; clarify whether the Goldmann visual field test conducted in November 2012 complied with the provisions of 38 C.F.R. § 4.76; and provide numeric interpretations of the charts of the Goldmann tests of record performed in September 2001, August 2005, March 2011, and November 2012.  In June 2013, the AOJ obtained an addendum medical opinion.  The examiner provided the Veteran's corrected central visual acuity for distance and near and clarified that the Goldmann visual field test conducted in November 2012 complied with the provisions of 38 C.F.R. § 4.76.  In a subsequent opinion dated in September 2013, a VA optometrist indicated that, with the exception of the November 2012 Goldmann visual field test, all numeric values were available on the test result paper for the September 2001, August 2005, and March 2011 tests.  She explained that all of these tests were done manually and did not require numeric interpretation as the results were clearly outlined on the test page itself.  The examiner further explained that the March 2011 test was a Humphrey 24-2 visual field test, and not a Goldmann visual field test.  She indicated that the November 2012 Goldmann visual field test was automated, and did require numerical interpretation.  The examiner indicated that she would print the separate numerical interpretation and submit it for the November 2012 Goldmann visual field test.  A copy of the results from the November 2012 Goldmann visual field test was provided.  The AOJ readjudicated the Veteran's claim in a September 2013 supplemental statement of the case (SSOC).  

Although it is unclear whether the examiner provided the separate numerical interpretation for the November 2012 Goldmann visual field chart, the Board finds that another remand would be futile, and the information from such testing necessary to rate the disability under the rating criteria is now of record.  As the examiner provided the Veteran's corrected central visual acuity for distance and near; clarified that the Goldmann visual field test conducted in November 2012 complied with the provisions of 38 C.F.R. § 4.76.; addressed the issue regarding numerical interpretation of the Goldmann visual field results; and the claim has been subsequently readjudicated in September 2013, the Board finds that there has been substantial compliance with the Board's April 2013 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for an increased rating, the VCAA notice requirements are: (1) the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability; and (2) the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in June 2001.  However, this letter only contained a cursory explanation of VA's duties to notify and assist under the VCAA.  In May 2005, the RO provided another VCAA notice letter.  This letter adequately notified the Veteran of what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claim.  

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

VA examinations were obtained in September 2001, December 2001, August 2005, June 2008, July 2010, March 2011, and October 2012.  As discussed above, VA addendum medical opinions were obtained in June and September 2013.  Taken as a whole, the examinations are sufficient to rate the Veteran's left eye disability under the appropriate rating criteria.

As the Veteran has not identified any additional evidence pertinent to the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.

III.  Rating Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's traumatic glaucoma of the left eye is currently evaluated as 60 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6013-6066.  The hyphenated code is intended to show that the Veteran's left eye disability (open-angle glaucoma) was evaluated based on visual impairment (Diagnostic Code 6066).  Prior to October 6, 2012, the Veteran's glaucoma and cataract was evaluated as 20 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6077.  The Veteran's left eye disorder (previously characterized as shell fragment wound of the left eye, with traumatic cataract, iridoplegia, and headaches) is currently separately evaluated as 10 percent disabling under 38 C.F.R. § 4.84a, Diagnostic Code 6009-6079.  The hyphenated code was intended to show that the Veteran's left eye disability had symptoms of an unhealed eye injury (Diagnostic Code 6009) and decreased visual acuity (Diagnostic Code 6079).  The RO initially assigned the minimum 10 percent evaluation based on continuance of active pathology of an unhealed eye injury.

While this appeal was pending, the rating schedule for evaluating disabilities of the eyes was revised and amended.  See 73 Fed. Reg. 66543 - 54 (Nov. 10, 2008).  Diseases of the eye are now rated under a General Rating Formula, under 38 C.F.R. § 4.79 (2014).  These changes took effect on December 10, 2008.  In this case, the Veteran has been given the rating criteria applicable prior to December 10, 2008, and the criteria applicable beginning December 10, 2008.  Consequently, the Board will apply both versions of the relevant schedular ratings.

VA's General Counsel held that where a law or regulation changes during the pendency of an appeal, the Board should first determine which version of the law or regulation is more favorable to the Veteran.  If the application of the revised regulation results in a higher rating, the effective date for the higher disability rating can be no earlier than the effective date of the change in the regulation. 38 U.S.C.A. § 5110(g) (West 2014).  Prior to the effective date of the change in the regulation, the Board may apply only the original version of the regulation. VAOGCPREC 3-2000. 

Under the former criteria, 38 C.F.R. § 4.84a, Diagnostic Code 6009 (eye, injury of, unhealed), was to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  The minimum rating during active pathology was 10 percent under this code.

Under the former criteria, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a. Under these criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.84a, Diagnostic Codes 6061 to 6079 (2008).  A disability rating for visual impairment is based on the best distant vision obtainable after the best correction by glasses.  38 C.F.R. § 4.75 (2008).  The percentage evaluation will be found from Table V by intersecting the horizontal row appropriate for the Snellen index for one eye and the vertical column appropriate to the Snellen index of the other eye.  38 C.F.R. § 4.83a (2008).  
A 20 percent disability rating is warranted for impairment of central visual acuity when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, Diagnostic Code 6077 (2008). 

Under the former criteria, impairment of visual field was rated under 38 C.F.R. § 4.84a, Diagnostic Code 6080.

Previously, Diagnostic Code 6013 addressed simple, primary noncongestive glaucoma.  Under these criteria, glaucoma was to be evaluated under either impairment of visual acuity or field loss.  A minimum rating of 10 percent was to be assigned.  38 C.F.R. § 4.84a, Diagnostic Code 6013 (2008). 

Pursuant to the new rating criteria, open angle glaucoma continues to be evaluated under rating code 6013, although this code is now located at 38 C.F.R. § 4.79.  Under the new criteria, open angle glaucoma is to be evaluated based on visual impairment due to open angle glaucoma.  A minimum evaluation of 10 percent is assigned if continuous medication is assigned.  38 C.F.R. § 4.79, Diagnostic Code 6013. 

The Veteran also has a cataract of the left eye.  Cataracts are rated under 38 C.F.R. § 4.79, Diagnostic Code 6027.  Because the Veteran's cataract is postoperative, and a replacement lens is present (pseudophakia), it is to be evaluated based on visual impairment.  

Under the current criteria, the evaluation of visual impairment is based on impairment of visual acuity (excluding developmental errors of refraction), visual field, and muscle function.  38 C.F.R. § 4.75(a) (2014).  Under the current criteria, impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through 6081 (2014).  

Impairment of central visual acuity is evaluated from 0 percent to 100 percent based on the degree of the resulting impairment of visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6079 (2014).  Under Diagnostic Code 6066, vision in one eye at 20/100 and vision in the other eye at 20/40, results in a 10 percent disability evaluation.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

Measurement of the visual field will be made when there is disease of the optic nerve or when otherwise indicated.  38 C.F.R. § 4.76. The following disability evaluations are assigned:

Homonymous hemianopsia: 30 percent 

Loss of temporal half of visual field:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

Loss of nasal half of visual field:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/50 (6/15)

Loss of inferior half of visual field:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

Loss of superior half of visual field:
Bilateral: 10 percent 
Unilateral: 10 percent
Or evaluated each affected aye as 20/50 (6/15)

Concentric contraction of visual field:
With remaining field of 5 degrees:
Bilateral: 100 percent
Unilateral: 30 percent
Or evaluate each affected eye as 5/200 (1.5/60)

With remaining field of 6 to 15 degrees:
Bilateral: 70 percent
Unilateral: 20 percent
Or evaluate each affected eye as 20/200 (6/60)

With remaining field of 16 to 30 degrees:
Bilateral: 50 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/100 (6/30)

With remaining field of 31 to 45 degrees:
Bilateral: 30 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/70 (6/21)

With remaining field of 46 to 60 degrees:
Bilateral: 10 percent
Unilateral: 10 percent
Or evaluate each affected eye as 20/50 (6/15)

38 C.F.R. § 4.79, Diagnostic Code 6080.

When both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, to determine the evaluation for visual impairment, the visual acuity and visual field defect (expressed as a level of visual acuity) are to be evaluated separately, and then combined under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c).

The maximum evaluation assignable for defective vision when only one eye is service-connected is 30 percent.  Under the former and current criteria, higher evaluations could only be assigned for anatomical loss of the service-connected eye.  See 38 C.F.R. §§ 4.79 (2014); 4.84a (2008).  Generally, corrected distance vision will be the basis of a rating for vision impairment.  See 38 C.F.R. §§ 4.75 (2008); 4.76(b) (2014). 

While service connection is only in effect for disabilities of the left eye, compensation could be payable for the combination of the service-connected left eye and nonservice-connected right eye if the Veteran had blindness in both eyes (old criteria), each eye was rated at a visual acuity of 20/200 or less (new criteria), or the peripheral field of vision for each eye was 20 degrees or less (new criteria). See 38 C.F.R. § 3.383 (a)(1) (2008 & 2014).  As will be shown below, the Veteran does not have blindness in both eyes or visual acuity of 20/200 or less in both eyes, nor has peripheral field of vision 20 degrees or less been shown in both eyes.  Thus, any disability of the nonservice-connected right eye is not for consideration.

IV. Traumatic Glaucoma of the Left Eye and Left Eye Disorder Associated with Residuals of a Shell Fracture Wound of the Left Upper Eyelid

In an October 1970 rating decision, the RO granted entitlement to service connection for residuals of a shell fragment wound to the left eye (traumatic cataract, iridoplegia, and headaches) and assigned a 10 percent evaluation based on continuance of active pathology of an unhealed eye injury.  At this time, the RO also granted entitlement to service connection for a residual scar on the left upper eyelid from the shell fragment wound to the left eye, and assigned a noncompensable rating.  In a subsequent May 1971 rating decision, the RO increased the evaluation for the residuals of a shell fragment wound to the left eye to 10 percent.  In February 2001, the Veteran filed the present claim for an increased evaluation for his service-connected left eye disability.

In a September 2001 VA neurological examination, the Veteran complained of headaches following the shrapnel injury to his left eye in service.  He indicated that the headaches occurred after about an hour of exposure to sunlight or watching television for a long period of time.  The examiner diagnosed muscle contraction headaches.  He found that the headaches were not related to the Veteran's shrapnel wound in the eye.  The examiner explained that the location of the headaches was not around the eye, and they were brought on by prolonged light as well as stress.

In a VA eye examination dated in September 2001, the Veteran complained of blurry vision of gradual onset.  On examination, visual acuity was 20/70 in the right eye and 20/30 in the left eye.  The pupils were not equal; they measured approximately 2 mm in the right eye, and 4 mm in the left eye.  The pupils were round and reactive with no afferent pupillary defect present.  Extraocular muscles had full range in both eyes.  The visual field was full to finger count in both eyes.  Applanation tonometry revealed intraocular pressures of 18 in the right eye and 25 in the left eye.  Anterior slit-lamp examination revealed a scar of the left brow which did not affect normal lid closure.  Conjunctivae was white and quiet in both eyes.  The cornea was clear in both eyes.  The anterior chamber was deep and quiet in both eyes.  There was a superior iris sphincter tear noted in the left eye.  The lens of the right eye had trace nuclear sclerosis.  The lens of the left eye had trace nuclear sclerosis with 2+ anterior nuclear opacity superiorly.  Dilated fundus examination revealed a cup-to-disc ratio of .35 in the right eye and .6 in the left eye.  Macular vessels and periphery were unremarkable and there was no diabetic retinopathy.

In a subsequent September 2001 record, it was noted that the Veteran underwent a Goldmann visual field test, and his vision looked full.

In a VA eye examination dated in December 2001, the Veteran's visual acuity was 20/200 on the right, and 20/40 on the left.  His corrected vision was 20/25 on the left.  The examiner diagnosed a status post shrapnel injury to the left eye in 1966, now with sphincter tear of the left eye, a scar of the left brow with minimal disfigurement, and no effect on eyelid closure.  The examiner noted traumatic glaucoma, left eye, on medications with ciliary disc asymmetry and intraocular pressure asymmetry.  The examiner also noted traumatic cataract of the left eye with minimal visual significance.  The examiner found refractive amblyopia of the right eye.

In a statement dated in January 2002, the Veteran's treating physician, Dr. B.J.W., wrote that the Veteran had consistently high intraocular pressure in his left eye.  He noted that the Veteran had been treated over the past several years with a variety of topical ocular medications.  He also noticed evidence of an irregular pupil and a small cortical cataract.  He noted that visual acuity was 20/70 in the right eye, which had a long-standing history of amblyopia.  Dr. B.J.W. indicated that the left eye visual acuity has been 20/20.  He noted that prior documentation has demonstrated that there was no visual field loss at this point in the left eye.  Dr. B.J.W. found it significant that the Veteran had amblyopia in his right eye, and a damaged left eye.  He noted that at this point, the Veteran had good visual acuity and visual field; however, there would be a long-standing management problem to control his glaucoma and prevent any loss of vision.  Dr. B.J.W. also found that the Veteran's early left eye cataract resulting from the eye injury in service could also be another significant factor.

In a submission dated in November 2002, Dr. R.A. wrote that the Veteran had an angle-recession type of glaucoma in the left eye secondary to an injury in service.  She indicated that his glaucoma required laser therapy that was performed in September 2002 with good results.  In April 2003, the Veteran underwent a trabeculectomy of the left eye.  In a follow-up report dated in May 2003, Dr. R.A. indicated that the Veteran was one month status post trabeculectomy of the left eye and was doing well.  The pressure in his left eye was 13 mm and he was in the process of tapering off the steroids.  In December 2003, Dr. R.A. reported that the Veteran underwent a conjunctivoplasty of the left eye in October 2003.  

In a statement from the Veteran dated in August 2004, the Veteran indicated that he had two operations on his eye to relieve the pressure.  He reported that the operations left him with a drooping eyelid.  

In May 2005, the Board remanded the Veteran's claim for additional development.

In a statement from the Veteran dated in June 2005, the Veteran indicated that his upper eyelid drooped.  He noted that it covered half of his eye and looked disfigured.  He further indicated that his headaches were as intense as ever; he still experienced discomfort in his eye; and his vision, although a little clearer, remained the same (around 20/70 if not worse).

In a VA eye examination dated in August 2005, the examiner did not find any diabetic retinopathy.  The examiner noted traumatic glaucoma in the left eye from a shrapnel impact in 1966.  The examiner noted that the Veteran recently underwent a combined trabeculectomy and cataract extraction with intraocular lens implant in the left eye.  The examiner further noted a refractive amblyope in the right eye.  The Veteran reported that since the surgery, his symptoms included the headaches and left eye ptosis (drooping eyelid).  The examiner noted that at this time, status post surgery, the Veteran had discontinued all pressure medications because his glaucoma specialist felt that he was adequately controlled in the left eye.  

On examination, best corrected distance and near acuities were 20/70 in the right eye and 20/30 in the left eye.  Pupillary reactions were equal, round and reactive to light.  The left pupil was irregular, and there was a positive left afferent pupillary defect.  Extraocular muscles in each eye were full.  Confrontations were full in the right eye and constricted 360 degrees in the left eye.  Slit lamp examination revealed a 1 to 2 mm ptosis in the left eye.  The conjunctiva of the left eye was significant for a large superior avascular functioning bleb.  There was no Seidel sign over the bleb in the left eye.  The cornea of each eye was clear, and the anterior chambers were deep and quiet.  The iris of the left eye was significant for a superior surgical peripheral iridectomy as well as an irregular pupil.  There was a sphincter tear of the pupil in the left eye.  The lens of the left eye was a clear posterior chamber intraocular lens implant.  Applanation tonometry was 19 in the right eye and 18 in the left eye.  The examiner indicated that this was at target.  Fundus examination revealed a cup/disk ratio of 0.3 in the right eye and 0.7 in the left eye.  The artery/vein ratio was 2/3.  The macula was flat and healthy in each eye, and the periphery was flat and intact 360 degrees in each eye.  The examiner found that the ptosis of the left eye was likely surgical in nature.  The examiner further found that the Veteran's complaints of headaches, as well as his extracted traumatic cataract, were secondary to the shrapnel impact in 1966.  He explained that the headaches were secondary to the iridoplegia secondary to the impact.  The examiner noted that the Veteran would return to the clinic for completion of testing for visual field loss; however the examination report did not contain the test results.

In a rating decision dated in June 2006, the RO granted a separate 20 percent evaluation for the Veteran's glaucoma and cataract of the left eye based on impairment of visual acuity.  This evaluation was eventually granted effective back to February 21, 2000, one year prior to the date of the Veteran's claim for an increased rating for his service-connected left eye disability.  

In November 2006, the Board remanded the Veteran's claim for additional development, to include obtaining the results from the August 2005 Goldmann visual field testing.

Pursuant to the November 2006 remand, the AOJ obtained the September 2001 and the September 2005 Goldmann visual field test results.  

The September 2001 results revealed the following findings regarding the Veteran's visual field extent upon the eight prime meridians (results are approximated based on chart):  


Normal Degrees
Left Eye
Temporally
85
75
Down Temporally
85
65
Down
65
55
Down Nasally
50
45
Nasally
60
45
Up Nasally
55
40
Up
45
45
Up Temporally
55
60

Again, to determine the average concentric contraction of the visual field of each eye, the remaining visual field (in degrees) at each of the eight principle meridians are added together, and the sum is divided by eight.  38 C.F.R. § 4.77(b).

For the Veteran's left eye, the average concentric contraction of the visual field in September 2001 was approximately 54 percent.  Therefore, under Diagnostic Code 6080, as the Veteran had a concentric contraction of the visual field with a remaining field of 46 to 60 degrees unilaterally, a 10 percent disability rating would be warranted.  Or, the left eye could be evaluated as 20/50.

The September 2005 results revealed the following findings regarding the Veteran's visual field extent upon the eight prime meridians (results are approximated based on chart):  


Normal Degrees
Left Eye
Temporally
85
60
Down Temporally
85
45
Down
65
35
Down Nasally
50
25
Nasally
60
25
Up Nasally
55
20
Up
45
20
Up Temporally
55
35

For the Veteran's left eye, the average concentric contraction of the visual field in September 2005 was approximately 33 percent.  Therefore, under Diagnostic Code 6080, as the Veteran had a concentric contraction of the visual field with a remaining field of 31 to 45 degrees unilaterally, a 10 percent disability rating would be warranted.  Or, the left eye could be evaluated as 20/70.

In a VA treatment record dated in January 2007, the Veteran complained of blurred vision.  In May 2008, the Veteran indicated that he was currently taking prescription eyedrops for irritation in his left eye.  It was noted that the VA would continue to monitor the Veteran's left eye glaucoma without medication.

In a VA neurological examination dated in May 2008, the Veteran reported headaches with an onset following the shrapnel wound to his left eye in service.  The examiner found that the Veteran's headaches were due to his visual problems.

In a VA eye examination dated in June 2008, the examiner noted a history of traumatic glaucoma in the left eye resulting from a shrapnel injury in service.  The examiner noted past treatment of an argon laser trabeculoplasty and a combined cataract extraction trabeculectomy.  The examiner also noted a cataract in the right eye and refractive error in both eyes.  The examiner noted that the right eye had been amblyopic since childhood.  The Veteran's chief complaint was the cosmesis of his droopy left eyelid.  The Veteran also complained of foreign-body sensation in his left eye since surgery, which he self treated with eyedrops with some improvement.  The Veteran reported headaches once to twice a week.

On examination, corrected distance visual acuity was 20/80 in the right eye and 20/60 in the left eye.  The left eye had a sluggishly oval shaped pupil that was reactive to light.  There was a positive afferent defect in the left eye.  Extraocular movements were full and confrontations were full in each eye.  External examination of the eyelids revealed interpalpebral fissure of 1.8 mm in the right and 1.0 mm in the left, attributing to the mild ptsosis.  The ptsosis approached the visual axis.  The examiner noted that it was difficult to tell whether it interfered with the Veteran's superior visual field or not.  Slit lamp examination revealed a mild ptosis on the left eye and otherwise normal lashes.  The left eye had a well-elevated avascular bleb in the superior nasal region of the conjunctivae.  There were microcysts present on the surface with no evidence of any Seidel sign.  Both corneas were clear.  Both anterior chambers were deep and quiet.  The iris of the left eye had a posterior chamber intraocular lens with a clear capsule.  Applanation tonometry was 23 in the right eye and 14 in the left eye.  Both maculae were flat and healthy, and the artery-to-vein ratio was 2 to 3 in both eyes.  There was no evidence of diabetic retinopathy or clinically significant macular edema in either eye.

The assessment was traumatic glaucoma status post a combined procedure in the left eye.  The examiner noted that although the Veteran had some residual ptosis, he recommended that the Veteran undergo further testing to evaluate the status of his peripheral vision.  He indicated that he would order a Goldmann visual field test to monitor the Veteran's vision in his left eye.  The examiner also noted a stable cataract in the right eye and an amblyopic right eye.  The examiner found that it was at least as likely as not that the Veteran's headaches were unrelated to his eye condition.  The Goldmann visual field test results were not provided with the examination report; however, in a statement dated in November 2008, the Veteran indicated that he was scheduled to take a new visual field test in November 2008.  Although May and June 2007 visual field test reports were eventually provided, it does not appear as if these reports included numeric interpretations.

In September 2009, the Board again remanded the Veteran's claim for additional development to include obtaining the results from the June 2008 and November 2008 Goldmann visual field testing.  The AOJ obtained the June 2008 and November 2008 visual field test results; however, there did not appear to be any numeric interpretation of these results.

In a VA eye examination dated in July 2010, the Veteran's uncorrected distance acuities were 20/80 in the right eye and 20/30 in the left eye.  It also appears as if someone wrote (in pen) that the Veteran's corrected distance acuities were 20/80 in the right eye and 20/30 in the left eye.  The left eye had a sluggish oval pupil with a positive left afferent pupillary defect by reverse.  Extraocular muscles and confrontations were full in both eyes.  Slit-lamp examination revealed a 3 mm ptosis in the left eye with a sunken-in appearance of the left eye globe.  Conjunctivae of the left eye were significant for a superior avascular, elevated, functioning bleb.  The corneas were clear.  Anterior chambers were deep and quiet.  The iris of the left eye was significant for an ovoid pupil and a peripheral iridectomy as 12 o'clock.  The lens of the left eye was a clear, well-centered posterior chamber IOL.  Applanation tonometry was 18 in the right eye and 13 in the left eye.  Atery to vein ratio was 2/3.  The macula was flat and healthy, and the periphery was flat and intact to 360 degrees in each eye.  There was no diabetic retinopathy in either eye.

The assessment was traumatic glaucoma in the left eye secondary to the shrapnel injury in 1966.  The examiner also noted that the Veteran was pseudophakic in the left eye, and had an early cataract in the right eye that was not currently affecting his vision.  The Veteran was also amblyopic in the right eye, and had a ptosis of the left eyelid.  The examiner noted that the Veteran's chief complaint was the ptosis on the cosmesis of his left eye.  The examiner noted that there was a definite difference in the appearance of the right eye and the left eye.  The examiner found that at this point in time, the ptosis was strictly a cosmetic issue and did not appear to interfere with the Veteran's vision.  The examiner indicated that the Veteran should return to the clinic at the next available time for a Goldmann visual field test to assess the visual field loss in his left eye.  However, the results of this test were not included with the examination report.

In a rating decision dated in August 2010, the RO granted entitlement to service connection for ptosis of the left eye, and assigned a 10 percent evaluation.

In February 2011, the Board again remanded the Veteran's claim for additional development, to specifically include obtaining the results of the July 2010 Goldmann visual field test and a new VA examination in accordance with the protocol in VA's Disability Examination Worksheet for Eye Examinations.

Pursuant to the Board's February 2011 remand, the Veteran was afforded another VA eye examination in March 2011.  The examiner noted that the Veteran did not have diabetic retinopathy.  He indicated that the Veteran's ocular history was significant for traumatic glaucoma in the left eye.  His target pressure in the left eye was established as less than or equal to 16.  He was status-post argon laser trabeculoplasty in 2002.  He was also status-post a combined procedure of cataract extraction and trabeculectomy performed in 2004.  He had a cataract in the right eye, and was also amblyopic in the right eye.  The Veteran also had a ptsosis of the left superior eyelid.  The examiner noted a history of a shrapnel injury to the left eye in 1966 which led to the development of his traumatic glaucoma.

On examination, the Veteran had no generalized symptoms, pain, redness, swelling, or discharge.  He had visual symptoms of blurred vision in the right eye from the amblyopia and blurred vision in the left eye from the traumatic glaucoma.  He also had visual symptoms of a loss of superior field from the ptosis in the left eye.  He was not currently on any ophthalmic medications.  There was no history of incapacitating episodes due to his eye disease.  Uncorrected distance acuities were 20/80 in the right eye and 20/70 in the left eye.  Best corrected distance acuities were 20/60 in the right eye and 20/30 in the left eye.  Uncorrected near acuities were 20/200 in the right eye and 20/200 in the left eye.  Best corrected near acuities were 20/50 in the right eye and 20/25 in the left eye.  There was a left eye afferent pupillary defect.  Extraocular muscles and confrontations were full in each eye.  The left eyelid had a 3 mm ptosis.  The left eye conjunctiva was significant for an elevated avascular bleb superiorly.  The corneas were clear.   The anterior chambers were deep and quiet.  The iris of the left eye was significant for a superior surgical peripheral iridectomy.  The lens of the left eye was a clear, well-centered IOL.  Applanation tonometry was 15 in the right and 14 in the left.  The macula was flat and healthy, and the periphery was flat and intact to 360 degrees.

The assessment was traumatic glaucoma in the left eye status post ALT status post a combined procedure.  The Veteran's pressure in the left eye was at target.  The Veteran also had a ptosis of the left eye.  The examiner indicated that the Veteran would return to the clinic at the next available time for a Goldmann visual field test to rule out any new visual field loss he may have.  The examiner found the Veteran's glaucoma, cataract extraction, and ptosis to be secondary to his trauma in service.

As the March 2011 VA examination did not comply with the Board's remand instructions, the RO obtained another VA eye examination in October 2012.  The examiner noted a diagnosis of traumatic glaucoma of the left eye, refractive amblyopia of the right eye, cataract of the right eye, and ptosis of the left eye.  The Veteran's uncorrected distance visual acuity was 20/200 in the right eye and 20/100 in the left eye.  His uncorrected near visual acuity was 20/100 in both eyes.  The Veteran's corrected distance and near visual acuities were not provided.  The Veteran did not have a difference equal to two or more lines on the Snellen test type chart or its equivalent between distance and near corrected vision, with the near vision being worse.  The pupil diameter was 3mm in the right eye and 2 mm in the left eye.  The pupils were round and reactive to light.  The left eye had an afferent pupillary defect (sluggish reaction).  The Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye.  The Veteran did not have any corneal irregularities that resulted in severe irregular astigmatism.  The Veteran did not have diplopia.  Tonometry pressure was 18 in the right eye and 9 in the left eye.  The external examination of the lids and lashes revealed mild flaking and debris of both eyes.  The Veteran's conjunctiva revealed a super-nasal avascular bleb, overhanging, negative Seidel.  The corneas and anterior chambers were normal in both eyes.  The Veteran's left iris revealed a surgical ostomy at 11.  The Veteran's left lens was PC IOL.  The fundus was abnormal; the left eye optic disc was .6 with shallow cupping and his macula had a fine ERM.  The Veteran had a visual field defect.  

The Veteran had a left eye ptosis, which did not contribute to his decrease in visual acuity or any other visual impairment.  The examiner explained that the decrease in the Veteran's vision was secondary to his amblyopia in the right eye and the traumatic glaucoma in the left eye.  The examiner found that the ptosis did not cause disfigurement.  The Veteran had a preoperative cataract in the right eye and a postoperative cataract in the left eye with intraocular lens replacement.  The examiner noted that this condition was not responsible for the Veteran's vision impairment.  The Veteran had traumatic glaucoma in the left eye which did not require continuous medication for treatment.  The examiner found that this condition contributed to the Veteran's decrease in visual acuity, but did not cause scarring or disfigurement.  The examiner noted that the Veteran was also diagnosed with refractive amblyopia in the right eye as a child.  She indicated that this was responsible for his decreased visual acuity in the right eye.  The examiner also indicated that the Veteran had not had any incapacitating episodes due to his eye disability and his eye disability did not impact his ability to work.  The examiner noted that the Veteran would be scheduled for a Goldmann visual field test at the next available time and a copy of those results would be forwarded along with the examination report.  However, the results were not included with the examination report.

Copies of visual field test results dated in February 2010 and March 2011 were provided; however, it does not appear as if numeric interpretations of these results were included.

In April 2013, the Board again remanded the Veteran's claim for additional development, to specifically include obtaining corrected distance and near central visual acuity; obtaining the results from the October 2012 Goldmann visual field testing; and providing numeric interpretations of the October 2012 Goldmann visual field testing and from the prior Goldmann visual field testing (September 2001, August 2005, and March 2011).

In a June 2013 VA addendum medical opinion, the examiner reported that the Veteran's corrected distance visual acuity was 20/200 in the right eye and 20/100 in the left eye.  She indicated the Veteran's corrected near visual acuity was 20/100 in both eyes.  The examiner indicated that Goldmann visual field testing was performed in November 2012, and the methods employed were in compliance with all recommended standards.  She indicated that she would forward a copy of the numeric results from the November 2012 Goldmann visual field test.  

In a September 2013 VA addendum medical opinion, the examiner noted that with the exception of the November 2012 Goldmann visual field test, all numeric results were already on the test paper.  She indicated that the September 2001 and August 2005 tests were both done manually (the old way) and did not require numeric interpretation as the results were clearly outlined in the test itself.  The examiner indicated that the November 2012 visual field test was automated (new way) and required numeric interpretation.  She noted that a separate page with numeric interpretation could be printed, and she would submit this page.  The examiner further indicated that the March 2011 test was not a Goldmann visual field test, and was instead a Humphrey 24-2 visual field test.

The November 2012 Goldmann visual field test results revealed the following findings regarding the Veteran's visual field extent upon the eight prime meridians (results are approximated based on chart):  


Normal Degrees
Left Eye
Temporally
85
60
Down Temporally
85
55
Down
65
35
Down Nasally
50
25
Nasally
60
20
Up Nasally
55
20
Up
45
20
Up Temporally
55
20

For the Veteran's left eye, the average concentric contraction of the visual field in November 2012 was approximately 32 percent.  Therefore, under Diagnostic Code 6080, as the Veteran had a concentric contraction of the visual field with a remaining field of 31 to 45 degrees unilaterally, a 10 percent disability rating would be warranted.  Or, the left eye could be evaluated as 20/70.

      Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that increased ratings for the Veteran's service-connected left eye disabilities are not warranted.  While there is no dispute the Veteran's left eye has undergone a significant decrease in visual acuity and visual field loss throughout the appeal period as shown above, there was no anatomical removal of the left eye and such findings do not warrant an increased rating under Diagnostic Code 6077, Diagnostic Code 6013-6066, Diagnostic Code 6009-6079, or Diagnostic Code 7800.  

As previously mentioned, under the former regulations, the combined ratings for disabilities of the same eye should not exceed the amount for total loss of vision of that eye unless there is an enucleation or a serious cosmetic defect added to the total loss of vision.  38 C.F.R. § 4.80 (2008).  Under that criteria, total loss of vision in one eye (blindness), when only that eye is service connected, is given a maximum 30 percent rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6070 (2008).  In this case, prior to October 6, 2012, the Veteran was in receipt of a 20 percent rating for glaucoma and cataract of the left eye and a separate 10 percent rating for a left eye disorder associated with residuals of a shrapnel wound of the left eye. This results in a combined evaluation of 30 percent under 38 C.F.R. § 4.25.  Moreover, beginning October 6, 2012, the Veteran is currently in receipt of a 60 percent rating for traumatic glaucoma of the left eye and a separate 10 percent rating for a left eye disorder associated with residuals of a shrapnel wound of the left eye.   This results in a combined evaluation of 60 percent under 38 C.F.R. § 4.25.  Thus, while the Veteran has a decrease in visual acuity of the left eye and a decrease in the visual field of the left eye, a rating in excess of 30 percent cannot be assigned based on the former criteria as there is no total loss of vision with enucleation, nor is there lay or objective evidence suggesting a serious cosmetic defect relating to the Veteran's service-connected left eye.  The Board further notes that the Veteran has already been awarded a separate 10 percent rating for his ptosis of the left eye and a separate noncompensable rating for the scar on his left eyelid.

Similarly, under the current regulations, to determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, visual acuity and visual field defect (expressed as a level of visual acuity) are separately evaluated and combined under the provisions of 38 C.F.R. § 4.25; 38 C.F.R. § 4.77(c) (2014).  However, the evaluation for visual impairment of one eye must not exceed 30 percent unless there is anatomical loss of the eye.  38 C.F.R. § 4.75(d) (2014).  In this case, while the Veteran has a decrease in visual acuity of the left eye and a decrease in the visual field of the left eye, a rating in excess of 30 percent under Diagnostic Codes 6066 and 6081 cannot be assigned based on the current criteria, as there is no anatomical loss or disfigurement of the eye.  Therefore, prior to October 6, 2012, the Veteran's combined evaluation of 30 percent for the two service-connected left eye disabilities is the maximum evaluation for visual impairment of one eye.  See 38 C.F.R. § 4.75(d).  Moreover, beginning October 6, 2012, the Veteran's combined evaluation of 60 percent for the two service-connected left eye disabilities exceeds the maximum evaluation for visual impairment of one eye.  Id.  Although the Veteran is currently receiving more than the maximum evaluation for visual impairment of one eye, the Board will not disturb this rating.

While service connection is only in effect for disabilities of the left eye, compensation could be payable for the combination of the service-connected left eye and nonservice-connected right eye if the Veteran had blindness in both eyes (old criteria), each eye was rated at a visual acuity of 20/200 or less (new criteria), or the peripheral field of vision for each eye was 20 degrees or less (new criteria). See 38 C.F.R. § 3.383 (a)(1) (2008 & 2014).  However, as discussed above, the Veteran does not have blindness in both eyes or visual acuity of 20/200 or less in both eyes, nor has peripheral field of vision 20 degrees or less been shown in both eyes.  Thus, any disability of the nonservice-connected right eye is not for consideration.

The Board has also considered whether the Veteran's left eye visual acuity constitutes blindness, having light perception only, for purposes of special monthly compensation.  Loss of use or blindness of one eye, having only light perception, will be held to exist when there is inability to recognize test letters at 1 foot and when further examination of the eye reveals that perception of objects, hand movements, or counting fingers cannot be accomplished at 3 feet.  38 C.F.R. § 3.350(a)(4) (2008 & 2014).  However, here the Veteran can count fingers at 3 feet and is not otherwise shown to have loss of use or blindness of one eye, having only light perception.  Furthermore, the October 2012 VA examiner concluded that the Veteran does not have anatomical loss of the left eye, his vision is not limited to no more than light perception only in the left eye, and he does not meet the standard of statutory blindness with bilateral visual acuity of 20/200 or less.  Thus, entitlement to special monthly compensation for blindness of the left eye is not established at this time. 

The Board concludes that the medical findings on examination are of greater probative value than the Veteran's allegations regarding the severity of his residuals of a shell fragment wound and defective vision of the left eye.  Accordingly, the Board finds that the preponderance of the evidence is against the claims for disability ratings in excess of 20 percent and 10 percent for residuals of a shell fragment wound to include glaucoma and cataract and defective vision of the left eye prior to October 6, 2012, and in excess of 60 percent and 10 percent for residuals of a shell fragment wound to include traumatic glaucoma and defective vision of the left eye thereafter.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

V.  Ptosis of the Left Eye

In a rating decision dated in August 2010, the RO granted entitlement to service connection for ptosis of the left eye (associated with the shell fragment wound of the left upper eyelid), effective January 25, 2009, and assigned a 10 percent evaluation.  The Veteran contends that his service-connected ptosis of the left eye warrants a higher evaluation.

Ptosis is evaluated under DC 6019.  As the Veteran's ptosis was granted effective January 25, 2009, only the new rating criteria apply and consideration of the pre-December 10, 2008, regulations is not required.  Under the new regulations, Diagnostic Code 6019 provides that unilateral or bilateral ptosis is evaluated on visual impairment or, in the absence of visual impairment, on disfigurement (scarring), as per Diagnostic Code 7800.  38 C.F.R. § 4.79 (2014).

Here, the July 2010 VA examiner found that the Veteran's ptosis was strictly a cosmetic issue and did not appear to interfere with the Veteran's vision.  The October 2012 VA examiner also found that the Veteran's left eye ptosis did not contribute to his decrease in visual acuity or any other visual impairment.  As the examiners have consistently found that the Veteran's ptsosis is solely a cosmetic issue and does not impact his vision, Diagnostic Code 7800 will be considered.

Prior to the October 2008 amendments to the rating criteria for scars, Diagnostic Code 7800 for the evaluation of disfigurement of the head, face or neck, provided that a 10 percent disability rating is assigned when there is one characteristic of disfigurement.  See 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Under Note (1), the eight characteristics of disfigurement are: a scar 5 or more inches (13 or more cm.) in length; a scar at least 1/4 inch (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 square inches (39-sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 square inches (39-sq. cm.); and skin indurated and inflexible in an area exceeding 6 square inches (39- sq. cm.). Id. Pursuant to Note (2), tissue loss of the auricle is to be rated under DC 6207 (loss of auricle) and anatomical loss of the eye is to be rated under DC 6063 as appropriate.  Pursuant to Note (3), the adjudicator is to take into consideration unretouched color photographs when evaluating under these criteria.  Id.

Following the October 2008 regulation change, the diagnostic criteria under Diagnostic Code 7800 essentially remained the same.  However, the description was amended to clarify that ratings applied to burn scar(s) of the head, face, or neck; scar(s) of the head, face, or neck due to other causes; or other disfigurement of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).  The eight characteristics of disfigurement remained the same.  However, additional explanatory notations were added, which state that disabling effects other than disfigurement that are associated with individuals scar(s) of the head, face, or neck, such as pain, instability, and residuals of associated muscle or nerve injury, should be separately evaluated under the appropriate Diagnostic Codes.  Also, the characteristic(s) of disfigurement may be caused by one scar or multiple scars; the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7800, Notes 4 & 5 (2014).

Here, the Veteran does not have a scar, hypo- or hyperpigmented skin, missing underlying soft tissue, or indurated and inflexible skin in an area exceeding 6 inches.  Accordingly, the Veteran does not have visible or palpable tissues loss with either gross distortion or asymmetry of one feature or more than two characteristics of disfigurement as contemplated by a higher evaluation.  On the contrary, the March 2011 examiner noted that the ptosis did not cause disfigurement.  Therefore, the criteria for a higher evaluation under Diagnostic Code 7800 are not met under the amended criteria.




VI.  Extraschedular Considerations 

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether the claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.
 
The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 
 
If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In this case, the record reflects that the manifestations of the Veteran's left eye disabilities addressed above are specifically contemplated by the schedular criteria.  For instance, the Veteran's traumatic glaucoma is manifested by decreased visual acuity and a decreased visual field.  The Veteran's ptosis is solely a moderate cosmetic defect.  The ratings assigned contemplate these impairments.  For these reasons, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Under Johnson v. McDonald, 762 F.3d 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Notably, the Veteran is also service connected for diabetes mellitus type II, diabetic neuropathy of both feet, hypertension, erectile dysfunction, and a residual scar of the left upper eyelid.  Neither the Veteran nor his representative has indicated any specific service-connected disabilities which are not captured by the schedular evaluations of the Veteran's individual service-connected conditions.

After applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), the Board finds there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Lastly, in the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held, in substance, that every claim for an increased evaluation includes a claim for a total disability rating based on individual unemployability (TDIU) where the Veteran claims that his service-connected disabilities prevent him from working.  However, entitlement to TDIU has already been granted by the AOJ, effective May 26, 2009.


ORDER

Entitlement to an initial increased rating higher than 20 percent for glaucoma and cataract of the left eye (associated with the shell fragment wound of the left upper eyelid) prior to October 6, 2012, is denied.

Entitlement to an initial increased rating higher than 60 percent for traumatic glaucoma (previously characterized as glaucoma and cataract) beginning October 6, 2012, is denied.

Entitlement to an increased rating higher than 10 percent for a left eye disorder (previously characterized as residuals of a shell fracture wound of the left upper eyelid with traumatic cataract, iridoplegia, and headaches) is denied.

Entitlement to an initial increased rating higher than 10 percent for ptsosis of the left eye (associated with the shell fragment wound of the left upper eyelid) is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


